Citation Nr: 0908460	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
prior to March 25, 1986, for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial rating in excess of 50 percent 
between March 25, 1986, and August 16, 1997, for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 50 percent 
between August 16, 1997, and January 20, 1999, for post-
traumatic stress disorder (PTSD).  

4.  Entitlement to an effective date prior to April 30, 1997, 
for a total rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active service in the Army from October 1941 
to September 1945.  

A June 2000 rating decision, in pertinent part, continued the 
50 percent disability evaluation for PTSD, which had been 
effective from the date of service connection in April 30, 
1997, and granted a TDIU rating, effective from April 30, 
1997.  Later, in an unrelated appeal, the Board's May 2001 
decision found no clear and unmistakable error in May 1946 
and November 1947 rating decisions that had denied service 
connection for a psychiatric disability.  The Veteran 
appealed the Board's May 2001 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a March 
2003 Stipulation Agreement, the parties to that appeal agreed 
that the effective date for service connection for PTSD 
should be changed to September 27, 1947, and that the 
appropriate disability rating should be a matter for initial 
consideration by the agency of original jurisdiction, subject 
to the right of appeal.  Thereafter, the RO issued a rating 
decision in June 2003, assigning a 50 percent rating for PTSD 
from September 27, 1947, and a 70 percent rating for PTSD 
from January 20, 1999.  The effective date of the TDIU 
rating, April 30, 1997, remained unchanged.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2003 decision of the 
Department of Veterans Affairs (VA) RO in St. Petersburg, 
Florida, and a January 2004 decision, in which the RO denied 
the veteran's claim for an effective date prior to April 30, 
1997, for TDIU.  

In October 2005, the Board issued a decision in this case, 
denying an initial rating for PTSD in excess of 50 percent 
prior to January 20, 1999, and an effective date prior to 
April 30, 1997, for a TDIU.  The Veteran appealed that 
decision to the Court which, in a March 2008 panel decision, 
vacated the Board's October 2005 and remanded the case for 
further action as set forth in the Court's decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The greater weight of all of the evidence shows that, 
prior to March 25, 1986, the Veteran's PTSD produced not more 
than considerable impairment in his ability to establish or 
maintain effective or favorable relationships and not more 
than considerable industrial impairment.  

2.  The greater weight of all of the evidence shows that, 
between March 25, 1986, and August 16, 1997, the Veteran was 
demonstrably unemployable due to his service-connected PTSD.  

3.  The greater weight of all of the evidence shows that, 
between August 16, 1997, and January 20, 1999, the Veteran's 
PTSD produced severe impairment in his ability to establish 
or maintain effective or favorable relationships and severe 
industrial impairment.  

4.  The greater weight of all of the evidence shows that the 
Veteran was unemployable due to service-connected disability 
beginning in March 1986.  

5.  The Veteran's claim for a TDIU was received in June 1998.  

6.  A TDIU has been assigned, effective from April 30, 1997.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating for PTSD 
greater than 50 percent prior to March 25, 1986.  

2.  The criteria are met for a 100 percent schedular rating 
for PTSD between March 25, 1986, and August 16, 1997.  

3.  The criteria are met for a 70 percent rating and no more 
for PTSD between August 16, 1997, and January 20, 1999.  

4.  The criteria are not met for an effective date prior to 
April 30, 1997, for a TDIU.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating prior to January 20, 1999.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's PTSD, and that a 50 percent 
rating was assigned prior to January 20, 1999.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) noted the distinction 
between a claim for an increased rating for a service-
connected disability and an appeal from the initial rating 
assigned for a disability upon service connection.  The Board 
will evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson and 
Hart.  

Reports of a VA psychologist and VA physicians that were 
obtained in conjunction with a vocational evaluation from 
November 1946 through July 1947 note the Veteran's anxiety, 
"nervousness," unstable affect, irritability, and other 
psychiatric symptoms, but concluded that he could benefit 
from further vocational training.  

A statement from a private physician in September 1947 notes 
that the Veteran symptoms at that time were physical 
exhaustion, great nervousness, inability to concentrate.  He 
characterized the Veteran's symptoms as moderately severe.  
The examiner noted that he had previously "forbidden" the 
Veteran from working and considered him totally disabled 
until January 1947.  He indicated that the Veteran's ability 
to work was poor "for some months, but fairly good in this 
regard as to the future."  The examiner concluded that the 
Veteran was "now fit for light work, with no heights 
involved or movable machinery."  

The Veteran was hospitalized for approximately eight days 
later in September 1947 for evaluation and treatment of 
anxiety reaction and possible emotional instability.  His 
symptoms on admission were noted to be moderately severe 
tremors and considerable perspiration, but the neurological 
examination was otherwise not pathological.  He appeared 
slightly agitated and emotionally immature, and was "a good 
deal worried about his somatic symptoms."  The Veteran had 
reportedly not received any benefit from treatment in the 
mental hygiene clinic.  During the hospitalization, he 
reportedly calmed down somewhat with psychotherapy and 
sedation.  But when he was refused a pass, he left the 
hospital against medical advice.  

No other medical evidence is available until 1997.  

Otherwise, only the statements of the Veteran and his family 
are available to provide a basis for determining the severity 
of his PTSD during the period from 1947 to 1997.  The Court's 
March 2008 decision held that the Board's October 2005 
decision had failed to provide proper consideration of those 
statements.  See Washington v. Nicholson, 6 Vet. App. 465, 
469 (1994).  The Court stated that "[i]n this case, a 
retrospective medical opinion may be necessary and helpful, 
especially because of the absence of medical records between 
1947 and 1997," in light of VA's statutory duty to assist.  
Ultimately, however, the Court did not decide whether such an 
opinion is required in this case; the Court remanded the case 
for the Board again to consider all of the evidence, 
including the lay statements, in rendering a new decision.  

Subsequent to the Court's decision, the Veteran's attorney 
submitted two reports, one from a private psychiatrist, dated 
in November 2008, and the other from a private vocational 
rehabilitation counselor, dated in February 2009.  The 
opinions were accompanied by a written waiver of initial 
consideration of that evidence by the RO.  

The psychiatrist stated that he had reviewed the Veteran's 
claims file and had interviewed the Veteran and his wife.  
The examiner discussed the Veteran's psychiatric history, his 
medical history, and his social history in some detail, and 
conducted a mental status examination.  He concluded that, 
during the period from March 1986 to August 1997, the Veteran 
was incapable of employment due to severe PTSD.  He indicated 
that his Global Assessment of Functioning score during that 
period was 35-45.  The examiner's rationale for his 
conclusion was that, 

Based on a careful review of the claims 
file and history obtained from the 
Veteran and his wife it is apparent that 
in March 1986 he lost his job in a mill 
as a result of a flare-up of his PTSD 
symptoms where he was unable to relate to 
his foreman in a normal, healthy fashion.  
During the subsequent years up until he 
started receiving help through the VA 
Clinic in Orlando, Florida, in 1997 he 
suffered from extreme symptoms of PTSD.  
During the period from March 1986-
August 1997 he was totally impaired 
occupationally and socially with gross 
impairment in communication, isolating 
himself from others, grossly 
inappropriate behaviors, and was in 
persistent danger of hurting self and 
others.  He had intermittent inability to 
perform activities of daily living 
(according to his wife sometimes he went 
for several days without taking a shower 
or changing his clothes).  He exhibited 
impaired impulse control and was in a 
near-continuous state of depression and 
panic affecting his ability to function.  
During this period of time he was unable 
to establish and maintain effective 
relationships.  His wife also reports 
that he experienced forgetfulness during 
that period of time.  

In November 2008, the counselor provided a vocational opinion 
with regard to the Veteran's employability from March 25, 
1986, to August 1997.  She discussed the Veteran's medical 
records, his educational background, his military background, 
and his work history, and conducted a telephone interview 
with the Veteran and his wife.  The counselor noted that VA 
defines "substantially gainful employment" as "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  She also noted 
that marginal employment is defined as earned annual income 
that does not exceed the poverty threshold for one person as 
established by the U.S. Department of Commerce, Bureau of 
Census.  The counselor stated that most of the Veteran's work 
history at the assembly plant would be considered marginal 
employment "as he was reportedly never engaged in work 
throughout the entire year.  He reported working between 4 
and 6 months out of the year as much of his work was 
seasonal."  Finally, the counselor noted that the Veteran 
has a very limited educational background (seventh grade), 
limited work history, and few transferable skills.  She also 
noted the severity of his PTSD symptoms during the stated 
period, as reported by the November 2008 psychiatrist.  The 
counselor concluded that, within a reasonable degree of 
vocational certainty, the Veteran's PTSD and resulting 
symptoms precluded him from being able to perform the 
essential work functions of any competitive job in the 
national economy, and so was incapable of sustaining gainful 
and competitive employment from March 1986 to August 1997.  

The Board observes that virtually all of the psychiatrist's 
opinion was based on statements by the Veteran and his wife.  
Clearly, the examiner found the statements to be credible and 
placed great weight on them in arriving at his conclusion.  

However, the Board must also assess the credibility of the 
lay statements as they pertain to the severity of the 
Veteran's PTSD during the period in question.  Although the 
Veteran's statements and those of his wife are obviously 
self-serving, the record does not contain any evidence 
indicating that the statements lack credibility.  Moreover, 
the private psychiatrist and the vocational counselor clearly 
found them to be sufficient to form the primary basis for 
their opinions.  The Board accords considerable weight to the 
judgment of those professionals.  Therefore, the Board finds 
that the lay statements of Veteran and his wife in this 
regard are credible.  

The Board finds that information the Veteran provided on his 
application for a TDIU is relevant to a determination 
regarding the severity of his PTSD symptoms during the 50-
year period after 1947.  Contrary to his report to the 
private vocational counselor in February 2009, the Veteran 
reported on his TDIU application form in May 1999 that he had 
worked as a welder 40 hours per week from November 1947 until 
March 1986, losing a total of 1160 days to illness during 
that time.  He also stated that his disability first affected 
his full time employment in September 1983.  Finally, the 
Veteran reported that the his nerves became so bad and he was 
missing more and more work as the years passed that he 
"could no longer stand it" and was forced to quit work.  He 
added that the stresses and strains would make him physically 
ill.  

First, the Board observes that VA's criteria for evaluating 
psychoneurotic disorders such as PTSD were revised during the 
pendency of the appeal in November 1996.  Generally, where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Further, VA's General Counsel has held 
that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2000.  The Board is bound by those rulings.  

Prior to November 1996, the general rating formula for 
psychoneurotic disorders provided that a 50 percent 
disability evaluation is for assignment where the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  When the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and there are psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment, a 70 percent 
evaluation is appropriate.  A 100 percent evaluation requires 
either that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  Code 9411 (1996).  

Beginning in November 1996, the criteria provide:  For total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, a 100 percent 
rating is appropriate.  When there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent evaluation in warranted.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.  Code 9411.  

Considering first the period between November 1947 (the 
effective date for service connection) and March 1986, the 
Board finds that not more than a 50 percent rating is 
warranted for the Veteran's PTSD.  Although he was clearly 
hospitalized in September 1947 for psychiatric evaluation and 
treatment, other medical records obtained from 1946 and 1947 
reflect less severe manifestations and show that he was 
capable of further training and employment.  Further, by his 
own account, the Veteran was able to work full time for the 
same employer throughout the period, despite losing a fair 
amount of time to illness, presumably his PTSD symptoms, 
which he indicated worsened, especially during the latter end 
of the period, causing him to quit working.  The Board finds 
that the evidence does not reflect severe impairment in the 
Veteran's ability to establish and maintain effective or 
favorable relationships with people, nor does it show severe 
impairment in his ability to obtain or retain employment at 
any time during the period.  

However, weighing all of the evidence, the Board finds that 
the manifestations of the Veteran's PTSD rendered him 
demonstrably unable to obtain or retain employment beginning 
March 25, 1986.  The Board gives great weight to the opinions 
of the private psychiatrist and vocational counselor in this 
regard.  

Nevertheless, as noted by the above private psychiatrist, 
after the Veteran began receiving VA treatment for his PTSD 
in 1997, his symptoms improved.  The records indicate that he 
was seen as a new patient in June 1997 by a psychiatric nurse 
clinical specialist.  The Veteran reported that he slept well 
at times, but at other times did not.  He also reported 
having nightmares of combat in Europe during the war, as well 
as some flashbacks.  The nurse stated that the Veteran was 
dressed casually and his personal hygiene was good.  He spoke 
well and was calm, cooperative, and pleasant.  The Veteran 
was alert and oriented, and made good eye contact.  His 
affect was bright and appropriate.  He denied any 
hallucinations or suicidal or homicidal ideation.  The 
Veteran had good recall of recent and remote events and 
showed no sign of psychosis.  

The Veteran underwent a VA psychiatric compensation 
examination on August 16, 1997.  He told the examiner that 
his anxiety would increase whenever he would look at movies, 
hear loud noises, or talk to other veterans.  The Veteran 
indicated that he had a significant history of domestic 
violence toward his wife and children and that he still had a 
strained relationship with his family members.  He stated 
that he was then on no psychiatric medication, and he denied 
using alcohol or drugs.  He reported his PTSD symptoms as 
nightmares, hypervigilance, intrusive thoughts of the 
military, guilt feelings for what happened during the war, 
guilt feelings for his use of domestic violence, exaggerated 
startle response, avoidance of any thoughts or feelings of 
the military, depression, and difficulty engaging emotionally 
with other people, as well as with psychiatrists or 
therapists to deal with his fears.  On examination, the 
Veteran was alert, oriented, and cooperative.  He displayed 
good eye contact and normal psychomotor activity.  His speech 
was clear, coherent, organized, and goal directed.  There 
were no flights of ideas or loose associations.  The Veteran 
appeared mildly tangential during the interview, and his mood 
was depressed.  His affect was constricted and congruent with 
his stated mood.  He appeared very dysphoric, but there was 
no evidence of thought disorder, delusions, preoccupations 
with obsessions, or hallucinations.  The examiner indicated 
that there was no suicidal or homicidal ideation or plan.  
The Veteran's cognition and concentration were grossly 
intact, and his insight and judgment were good.  Although the 
examiner characterized the Veteran's PTSD symptoms as severe, 
he assigned a GAF score of 70, indicating mild symptoms.  

VA clinic records dated from May 1998 to July 1999 indicate 
that the Veteran was taking two psychotropic medications and 
had experienced some improvement in his anxiety and 
depression, and was relating better to his wife.  A record 
dated January 20, 1999, notes that the Veteran was 
experiencing less anger and irritability; he continued to 
have trouble sleeping, and still had frequent dreams and 
nightmares, as well as depression and frustration.  The 
examiner at that time assigned a GAF score of 45, indicating 
serious impairment in social or occupational functioning.  
Although an examiner in April 1999 noted that his mood was 
stable, that he was not violent, and that he was coping much 
better, his PTSD was still characterized as severe.  

Another VA psychiatric compensation examination was conducted 
in August 1999.  The Veteran reported to that examiner that 
he had experienced no improvement in his nightmares and 
flashbacks since April 1997.  He continued to have symptoms 
of hypervigilance and increased startle response, difficulty 
sleeping, and severe irritability.  He continued to 
demonstrate significant avoidance and stated that he 
seriously disliked discussing what occurred while he was in 
World War II.  The Veteran admitted to some depressed mood, 
as well as anxiety, but most of his symptoms were related to 
his consistent nightmares and his guilt for his history of 
domestic violence towards his wife and children.  He noted 
that psychotropic medication had been mildly effective.  On 
examination, the Veteran was alert and oriented, but his mood 
was anxious and depressed.  His affect was mood-congruent 
with significant psychomotor retardation.  The Veteran's 
memory and concentration were described as fair, but there 
was no obvious thought content or process disorder.  He 
denied any suicidal or homicidal ideation.  His insight and 
judgment were considered fair.  The examiner characterized 
the Veteran's PTSD as causing moderate to severe social as 
well as occupational impairment.  A GAF score of 50 was 
assigned.  The examiner noted that the psychiatric treatment 
the Veteran had received had given him only mild improvement.  

First, even considering the lay statements by the Veteran and 
his wife, there is no evidence that the manifestations of his 
PTSD prior to March 25, 1986, warranted more than a 50 
percent rating under the old rating criteria (a higher rating 
under the revised criteria cannot be assigned prior to the 
effective date of the revision in 1996).  He was clearly 
working throughout the period; the evidence does not show 
more than considerable impairment in his relationships with 
people or more than considerable industrial impairment.  Nor 
were there any manifestations as might warrant a higher 
rating under the revised criteria.  A 50 percent rating is 
currently in effect for this period.  Therefore, a higher 
initial rating for the Veteran's PTSD for the period prior to 
March 25, 1986, is denied.  

However, considering the credible statements of the Veteran 
and his wife and, in particular, the recent opinions by a 
private psychiatrist and vocational counselor, and affording 
the Veteran the benefit of the doubt, the Board concludes 
that the evidence shows that the schedular criteria for a 100 
percent rating under the criteria that were in effect prior 
to 1996 were met from March 25, 1986, to August 16, 1997, 
inasmuch as the evidence shows that he was unemployable due 
to his PTSD symptoms during that period.  

The evidence is somewhat conflicting as to the degree of 
psychiatric impairment that was present between August 16, 
1997, and January 20, 1999.  (A 50 percent rating is 
currently in effect for that period.)  Although a VA examiner 
assigned a GAF score of 70 in August 1997, the symptoms and 
signs she described were only slightly less severe than those 
noted by later examiners, including beginning January 20, 
1999, when a GAF score of 45 was assigned.  Moreover, the 
August 1997 examiner characterized the Veteran's symptoms as 
severe, as did later examiners.  A 70 percent rating for the 
Veteran's PTSD is in effect beginning January 20, 1999.  
Further, examiners beginning in January 1999 stated that the 
Veteran's PTSD symptoms had shown mild improvement from those 
noted previously.  Accordingly, the Board finds that the 
manifestations of the Veteran's PTSD between August 1997 an 
January 1999 were essentially indistinguishable from the 
symptoms for which a 70 percent rating has been assigned, 
effective in January 1999.  

Moreover, there is no evidence that, during that period, the 
Veteran's PTSD resulted in virtual isolation in the 
community, gross repudiation of reality, or profound retreat 
from reality, nor is there any evidence of symptoms 
reflecting total occupational or social impairment, as might 
warrant a 100 percent rating under either the old or the 
revised criteria.  

Therefore, affording the Veteran the benefit of the doubt, 
the Board concludes that the criteria were met for a 70 
percent rating and no more from August 16, 1997, to January 
20, 1999.  

As noted above, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine and has applied it, as 
discussed.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the Veteran's 
service-connected PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability prior to March 25, 
1986, and between August 16, 1997, and January 20, 1999.  In 
the absence of such factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  



TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

First, the Board observes that the Veteran first filed a 
formal claim for a TDIU in May 1999, although communication 
from him in June 1998 made reference to statements from 
private doctors to the effect that he was totally disabled 
due to his mental condition and was unable to work.  The 
Board construes the June 1998 statement as an informal claim 
for a TDIU.  As set forth above, an increased rating (here, a 
TDIU) may be assigned up to one year prior to the date of 
receipt of the claim if the evidence demonstrated entitlement 
to the higher rating during that period, but if entitlement 
is shown more than one year prior to the date the claim was 
received, the effective date shall be the date of receipt of 
the claim.  

Here, the evidence clearly shows that the Veteran was 
unemployable due to his service-connected PTSD beginning in 
March 1986, far more than a year prior to June 1998.  
Therefore, an effective date for the TDIU prior to June 1998 
is not warranted.  However, the record shows that April 30, 
1997, has already been assigned as the effective date for the 
TDIU, on the basis that the percentage criteria of 38 C.F.R. 
§ 4.16 were met on that date.  Nevertheless, no earlier 
effective date may now be assigned.  The Board also observes 
that a 100 percent schedular rating has been assigned herein 
for the Veteran's PTSD through August 1997.  Section 4.16 
prohibits assignment of a TDIU when a schedular 100 percent 
rating is in effect.  

For the foregoing reasons, the claim for an earlier effective 
date for a TDIU must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claim for a higher rating.  
Nonetheless, both the rating decision and the statement of 
the case and supplement thereto that discussed the assignment 
of higher disability evaluations specifically informed him of 
the rating criteria that would be applied, and he had an 
opportunity to supply information or evidence concerning 
worsening or increase in severity of the disabilities at 
issue and the effect such worsening has on his employment and 
daily life - and he has in fact done so.  Thus, the Board 
concludes that the veteran, in this instance, was not 
prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to adverse decisions that are the 
subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in June 2000.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the January 2005 letter, and so 
is harmless.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  The Board also 
notes that the Veteran has not been provided notice of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, in the course of the Veteran's 
appeal to the Board and to the Court, his attorney has 
clearly demonstrated (and indeed is charged with) knowledge 
of VA law, including the information and evidence necessary 
to establish the Veteran's claims.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, VA and 
private treatment records covering the entire period of the 
appeal have been received.  No further development action is 
necessary.  


ORDER

An initial rating in excess of 50 percent prior to March 25, 
1986, for PTSD is denied.  

A 100 percent schedular rating for PTSD is allowed between 
March 25, 1986, and August 16, 1997, subject to the law and 
regulations governing the award of monetary benefits.  

A 70 percent rating for PTSD is allowed between August 16, 
1997, and January 20, 1999, subject to the law and 
regulations governing the award of monetary benefits.  

An effective date prior to April 30, 1997, for a TDIU is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


